DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Status of Claims
Claims 1-21 and 23-25 are pending, with claims 1, 11-21, and 23 currently amended and claims 24-25 new.

Claim Objections
Claims 1, 17, and 23 are objected to because of the following informalities:
“a center portion” in line 16 of claim 1 should be “the center portion;” “the protective layer” in line 18 should be “the protection layer;” and “a second portion of protection layer” in line 19 should be “a second portion of the protection layer”.
“a center portion” in lines 23-24 of claim 17 should be “the center portion;” “the protective layer” in line 25 should be “the protection layer;” and “a second portion of protection layer” in line 26 should be “a second portion of the protection layer”.
“a center portion” in lines 23-24 of claim 23 should be “the center portion;” “the protective layer” in line 25 should be “the protection layer;” and “a second portion of protection layer” in line 26 should be “a second portion of the protection layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 16-17 and 23 filed on July 12, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on April 13, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable Kwak et al. (US PG-Pub No.: 2009/0026932 A1, hereinafter, “Kwak”), prior art of record, in view of Izumi et al. (US PG-Pub No.: 2009/0153042 A1, hereinafter, “Izumi”), prior art of record.
Regarding claim 1, Kwak discloses a display device (see Kwak, FIGs. 1, 3B, and 5, with FIG. 3B and 5 being cross-sectional view) comprising:
a substrate (100, FIG. 5);
a plurality of pixels (180, FIG. 1) disposed over the substrate (100), each of the plurality of pixels (180) comprising a thin film transistor (104a+102+106a+106b, FIG. 5) and a display element (108a+110+111, FIG. 5) including a first electrode (108a, ¶ [0025]) electrically connected to the thin film transistor (104a+102+106a+106b, FIG. 5);
a planarization layer (107b, FIG. 5) disposed between the thin film transistor (104a+102+106a+106b) and the first electrode (108a, FIG. 5);
a protection layer (107a, FIG. 5) disposed between the thin film transistor (104a+102+106a+106b) and the planarization layer (107b); and 
a conductive line (106e, ¶ [0028]) disposed outside a perimeter of the plurality of pixels (180, FIGs. 1 and 5), 
wherein the planarization layer (107b) comprises a center portion (left 107b) and a dam portion (right 107b) disposed outside the center portion (left 107b) with a spacing area being therebetween (FIG. 5),
wherein the dam portion (right 107b) overlaps a first edge (right edge) of the conductive line (106e) and a center portion (left 107b) overlaps a second edge (left edge) of the conductive line (106e),
wherein a first portion (right portion) of the protective layer (107a) is disposed between the dam portion (right 107b) and the first edge (right edge) of the conductive line (106e) and a second portion (left portion) of protection layer (107a) is disposed between the center portion (left 107b) and the second edge (left edge) of the conductive line (106e).
Kwak is silent regarding an encapsulation layer disposed over the first electrode, the encapsulation layer comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; wherein the first inorganic layer and the second inorganic layer of the encapsulation layer contact each other over the dam portion.
Izumi, however, discloses a display device (see Izumi, FIGs. 1A and 4, with FIG. 4 being a cross-sectional view) comprising an encapsulation layer (402+109+110, FIG. 4) disposed over a first electrode (105, ¶ [0030]), the encapsulation layer (402+109+110) comprising a first inorganic layer (402, ¶ [0046]), a second inorganic layer (110, ¶ [0005]), and an organic layer (109, ¶ [0005]) between the first inorganic layer (402) and the second inorganic layer (110, FIG. 4); wherein the first inorganic layer (402) and the second inorganic layer (110) of the encapsulation layer (402+109+110) contact each other over a dam portion (left 104+401, FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an encapsulation layer disposed over Kwak’s first electrode, the encapsulation layer comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; wherein the first inorganic layer and the second inorganic layer of the encapsulation layer contact each other over the dam portion, as taught by Izumi, in order to protect the device (Izumi, ¶ [0003]).
Note: “contacting” in line 22 is interpreted as “directly contacting.”

Regarding claim 2, Kwak in view of Izumi discloses the display device of claim 1, wherein the conductive line (in order to meet the claim limitation, the conductive line is 106e+106d; Kwak, ¶ [0028] and FIGs. 1 and 5) comprises a first voltage line (106d) and a second voltage line (106e) to which different voltages are applied (¶ [0028]), the first voltage line (106d) comprise a first main voltage line disposed along a first direction (left-right) and a first connector protruding from the first main voltage line in a second direction (up-down, annotated FIG. 1 above) perpendicular to the first direction (left-right, FIG. 1), the second voltage line (106e) comprise a second main voltage line and a second connector protruding from the second main voltage line in the second direction (up-down, FIG. 1), wherein the first connector and the second connector are parallel to each other and are spaced apart from each other in the first direction (left-right, FIG. 1), the first connector and the second connector are connected to a pad (120, FIG. 1), the first connector and the second connector are in a region between the plurality of pixels and the pad (120, FIG. 1).
Kwak in view of Izumi is silent regarding that the protection layer covers two sides of the first connector and two sides of the second connector.
However, Kwak discloses that the protection layer (107a) covers two sides of the conductive line (106e, FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the protection layer covering two sides of the first connector and two sides of the second connector, in order to protect the two connectors.

Regarding claim 3, Kwak in view of Izumi discloses the display device of claim 2, wherein the second main voltage line (106e) partially surrounds a pair of end portions of the first main voltage line (106d) and the plurality of pixels (Kwak, FIG. 1).

Regarding claim 4, Kwak in view of Izumi discloses the display device of claim 3.
Kwak is silent regarding that the protection layer exposes at least a portion of an upper surface of the first connector and at least a portion of an upper surface of the second connector, and the encapsulation layer directly contacts exposed portions of the upper surface of the first connector and the upper surface of the second connector in the region.
Kwak, however, discloses that the protection layer (107a) exposes at least a portion of an upper surface of the voltage line (106e, FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the protection layer exposing at least a portion of an upper surface of the first connector, and at least a portion of an upper surface of the second connector, in order to make electrical connections. Since the encapsulating layer (420) is right above 180, the encapsulation layer directly contacts exposed portions of the upper surface of the first connector and the upper surface of the second connector in the region (Kwak, FIGs. 3B and 5).

Regarding claim 5, Kwak in view of Izumi discloses the display device of claim 2, wherein the protection layer (107a) is continuously formed between the first connector and the second connector (¶ [0037], 107a covers both pixel region and non-pixel region except the contact area).

Regarding claim 11, Kwak in view of Izumi discloses the display device of claim 1, further comprising a wiring (111+109+108b+108c, FIG. 6, which is an alternative embodiment of FIG. 5) disposed on the conductive line (106e), wherein the wiring (111+109+108b+108c) contacts an entire upper surface of the conductive line (106e) not covered by the center portion (left 107b) and the dam portion (right 107b; Kwak, FIG. 6). 

Regarding claim 12, Kwak in view of Izumi discloses the display device of claim 1, wherein the organic layer (109) is contained inside the dam portion (Izumi, FIG. 4), and wherein the first inorganic layer (402) and the second inorganic layer (110) extend to a region outside the dam portion with contacting each other (FIG. 4).

Regarding claim 15, Kwak in view of Izumi discloses the display device of claim 1, wherein the display element (108a+110+111) is an organic light emitting diode (Kwak, ¶ [0025]) and comprises: the first electrode (108a); a second electrode (111, ¶ [0025]) facing the first electrode (108a, FIG. 5); and an intermediate layer (110, ¶ [0025]) between the first electrode (108a) and the second electrode (111), wherein the intermediate layer (110) comprises an organic emission layer (¶ [0025]).

Regarding claim 16, Kwak in view of Izumi discloses the display device of claim 15, further comprising a wiring (right edge of 111; Kwak, FIG. 5) electrically connecting a second electrode (111) and a conductive line (106e, ¶ [0028]), wherein the wiring (right edge of 111) contacts an upper surface of the conductive line (106e) between the first edge and the second edge of the conductive line (106e, FIG. 5).

Regarding claim 17, Kwak discloses a display device (see Kwak, FIGs. 1, 3B, and 5, with FIG. 3B and 5 being cross-sectional view) comprising:
a substrate (100, FIG. 5);
a plurality of pixels (180, FIG. 1) disposed over the substrate (100), each of the plurality of pixels (180) comprising a thin film transistor (104a+102+106a+106b, FIG. 5) and a display element (108a+110+111, FIG. 5) including a first electrode (108a, ¶ [0025]) electrically connected to the thin film transistor (104a+102+106a+106b, FIG. 5), 
a planarization layer (107b, FIG. 5) disposed between the thin film transistors (104a+102+106a+106b) and the first electrode (108a, FIG. 5);
a pixel definition layer (109, FIG. 5) disposed on the planarization layer (107b) and exposing an upper surface of the first electrode (108a, FIG. 5);
a protection layer (107a, FIG. 5) disposed between the thin film transistors (104a+102+106a+106b) and the planarization layer (107b); and
a conductive line (106e, ¶ [0028]) disposed outside a perimeter of the plurality of pixels (180, FIGs. 1 and 5), and having an outer edge facing away from the perimeter of the plurality of pixels and an inner edge facing to the outer edge (FIG. 5),
wherein the planarization layer (107b) comprises a center portion (left 107b) and a dam portion (right 107b) disposed outside the center portion (left 107b) with a spacing area formed therebetween (FIG. 5),
wherein the dam portion (right 107b) overlaps the outer edge of the conductive line (106e) and a center portion (left 107b) overlaps the inner edge of the conductive line (106e, FIG. 5),
wherein a first portion (right portion) of the protective layer (107a) is disposed between the dam portion (right 107b) and the outer edge of the conductive line (106e) and a second portion (left portion) of protective layer (107a) is disposed between the center portion (left portion) and the inner edge of the conductive line (106e, FIG. 5),
wherein the dam portion (in order to meet the limitation, the dam portion is right 109+right 107b) comprises a first layer (right 107b) and a second layer (right 109) on the first layer (right 107b), the first layer (right 107b) including a same material as the planarization layer (left 107b) and the second layer (right 109) including a same material as the pixel defining layer (left 109, FIG. 5).
Kwak is silent regarding an encapsulation layer disposed over the display elements, the encapsulation layer comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; wherein the first inorganic layer and the second inorganic layer of the encapsulation layer contact each other over the dam portion and extend to a region outside the dam portion with contacting each other.  
Izumi, however, discloses a display device (see Izumi, FIGs. 1A and 4, with FIG. 4 being a cross-sectional view) comprising an encapsulation layer (402+109+110, FIG. 4) disposed over display elements (105+107+108, FIG. 4), the encapsulation layer (402+109+110) comprising a first inorganic layer (402, ¶ [0046]), a second inorganic layer (110, ¶ [0005]), and an organic layer (109, ¶ [0005]) between the first inorganic layer (402) and the second inorganic layer (110, FIG. 4); wherein the first inorganic layer (402) and the second inorganic layer (110) of the encapsulation layer (402+109+110) contact each other over a dam portion (left 104+401, FIG. 4) and extend to a region outside the dam portion (left 104+401) with contacting each other (FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an encapsulation layer disposed over Kwak’s display elements, the encapsulation layer comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; wherein the first inorganic layer and the second inorganic layer of the encapsulation layer contact each other over the dam portion and extend to a region outside the dam portion with contacting each other, as taught by Izumi, in order to protect the device (Izumi, ¶ [0003]).
Note: “contacting” in line 33 is interpreted as “directly contacting.”

Regarding claim 18, Kwak in view of Izumi discloses the display device of claim 16, wherein the display element (108a+110+111) comprises the first electrode (108a), a second electrode (111, ¶ [0025]) facing the first electrode (108a), and an intermediate layer (110) between the first electrode (108a) and the second electrode (111), further comprising a wiring (right edge of 111; Kwak, FIG. 5) electrically connecting the second electrode (111) and the conductive line (106e; Kwak, FIG. 5). 

Regarding claim 19, Kwak in view of Izumi discloses the display device of claim 18, wherein the wiring (in order to meet the limitation, the wiring is 111+109+108b+108c in alternative embodiment FIG. 6) contacts an entire upper surface of the conductive line (106e) not covered by the center portion (left 107b) and the dam portion (right 107b; Kwak, FIG. 6).

9.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2009/0026932 A1, hereinafter, “Kwak”), prior art of record, in view of Izumi et al. (US PG-Pub No.: 2009/0153042 A1, hereinafter, “Izumi”), prior art of record, as applied to claim 2 above, and further in view of Kang et al. (US PG-Pub No.: 2007/0132365 A1, hereinafter, “Kang”), prior art of record.
Regarding claim 6, Kwak in view of Izumi discloses the display device of claim 2, wherein each of the first connector and the second connector comprises a first conductive member, and the first conductive member has a stack structure (a stack structure of metals; see Kwak, ¶ [0048]).
Kwak in view of Izumi is silent regarding the first conductive member including a first layer comprising titanium, a second layer comprising aluminum, and a third layer comprising titanium.
Kang, however, discloses a first conductive member (see Kang, FIG. 2) including a first layer (11, ¶ [0029]) comprising titanium, a second layer (12, ¶ [0029]) comprising aluminum, and a third layer (13, ¶ [0029]) comprising titanium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first conductive member of Kwak in view of Izumi including a first layer comprising titanium, a second layer comprising aluminum, and a third layer comprising titanium, as taught by Kang, since it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP § 2144.06(II).

Regarding claim 7, Kwak in view of Izumi and Kang discloses the display device of claim 6, wherein each of the first connector and the second connector further comprises a second conductive member disposed over the first conductive member (Kang, ¶ [0030]).
Kwak in view of Izumi and Kang is silent regarding that the second conductive member has a stack structure that is substantially the same as the stack structure of the first conductive member.
However, it is prima facie obvious to combine equivalents known for the same purpose to form a third composition to be used for the very same purpose. See MPEP § 2144.06(I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second conductive member with a stack structure that is substantially the same as the stack structure of the first conductive member, in order to form the conductive member. See MPEP § 2144.06(I).

10.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2009/0026932 A1, hereinafter, “Kwak”), prior art of record, in view of Izumi et al. (US PG-Pub No.: 2009/0153042 A1, hereinafter, “Izumi”), prior art of record, and Kang et al. (US PG-Pub No.: 2007/0132365 A1, hereinafter, “Kang”), prior art of record, as applied to claim 7 above, and further in view of Tamura et al. (US PG-Pub No.: 2007/0145889 A1, hereinafter, “Tamura”), prior art of record.
Regarding claim 8, Kwak in view of Izumi and Kang discloses the display device of claim 7, wherein the protection layer covers the sides of the first conductive member and the sides of the second conductive member (since the protection layer covers the conductive line including the connectors and the connectors comprise both conductive members; Kwak, ¶ [0037]).
Kwak in view of Izumi and Kang is silent regarding that the protection layer comprises a first protection layer and a second protection layer.
Tamura, however, discloses that a protective layer (105; see Tamura, FIG. 2) comprises a first protective layer (silicon oxynitride sublayer) and a second protective layer (silicon nitride sublayer, ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the protection layer comprising a first protection layer and a second protection layer, as taught by Tamura, since it is prime facie obvious to substitute equivalents known for the same purpose (to form a protection layer). See MPEP § 2144.06(II).

Regarding claim 9, Kwak in view of Izumi, Kang, and Tamura discloses the display device of claim 8, wherein the first protection layer and the second protection layer contact each other outside the second conductive member (the first protection layer and the second protection layer contact each other, and the protection layer covers the sides of both conductive members and other area).

Regarding claim 10, Kwak in view of Izumi, Kang, and Tamura discloses the display device of claim 8, wherein each of the first protection layer and the second protection layer comprises an inorganic material (see Tamura, ¶ [0046]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2009/0026932 A1, hereinafter, “Kwak”), prior art of record, in view of Izumi et al. (US PG-Pub No.: 2009/0153042 A1, hereinafter, “Izumi”), prior art of record, as applied to claim 17 above, and further in view of IM et al. (US PG-Pub No.: 2016/0013436 A1, hereinafter, “IM”).
Regarding claim 20, Kwak in view of Izumi discloses the display device of claim 17, further comprising an insulating layer (105; Kwak, ¶ [0036]) disposed between the substrate (100) and the protective layer (107a), wherein the insulating layer (105) and the protection layer (107a) contact each other at the inner edge and the outer edge of the conductive line (106e, FIG. 5).
Kwak in view of Izumi is silent regarding that the insulating layer (105) is made of an inorganic material.
IM, however, discloses a display device (see IM, FIG, 5A), comprising an inorganic insulating interlayer material (215b, ¶ [0214]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the insulating layer of Kwak in view of Izumi made of an inorganic material, as taught by IM, in order to protect and insulating the device. 

Regarding claim 21, Kwak in view of Izumi and IM discloses the display device of claim 20, wherein the protection layer (107a) comprising an inorganic material.
Kwak in view of Izumi is silent regarding that the protection layer comprises an inorganic material.
IM, however, discloses a display device (see IM, FIG, 5A), comprising an inorganic protection layer (215c, ¶ [0231]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the protection layer of Kwak in view of Izumi made of an inorganic material, as taught by IM, in order to protect and insulating the device. 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2009/0026932 A1, hereinafter, “Kwak”), prior art of record, in view of Izumi et al. (US PG-Pub No.: 2009/0153042 A1, hereinafter, “Izumi”), prior art of record, and Choi et al. (US PG-Pub No.: 2007/0170846 A1, hereinafter, “Choi”).
Regarding claim 23, Kwak discloses a display device (see Kwak, FIGs. 1, 3B, and 5, with FIG. 3B and 5 being cross-sectional view) comprising:
a substrate (100, FIG. 5);
a plurality of pixels (180, FIG. 1) disposed over the substrate (100), each of the plurality of pixels (180) comprising a thin film transistor (104a+102+106a+106b, FIG. 5) and a display element (108a+110+111, FIG. 5) including a first electrode (108a, ¶ [0025]) electrically connected to the thin film transistor (104a+102+106a+106b, FIG. 5);
a first planarization layer (left 107b, FIG. 5) disposed between the thin film transistor (104a+102+106a+106b) and the first electrode (108a);
a pixel defining layer (109, FIG. 5) disposed on the first planarization layer (left 107b) and exposing an upper surface of the first electrode (108a);
a protection layer (107a, FIG. 5) disposed between the thin film transistor (104a+102+106a+106b) and the first planarization layer (107b), and 
a conductive line (106e, ¶ [0028]) disposed outside a perimeter of the plurality of pixels (180), and having an outer edge facing away from the perimeter of the plurality of pixels (180) and an inner edge facing the outer edge (FIG. 5),
wherein the first planarization layer (107b) comprise a center portion (left 107b) and a dam portion (right 107b) disposed outside the center portion (left 107b) with a spacing area formed therebetween (FIG. 5),
wherein the dam portion (right 107b) overlaps the outer edge of the conductive line (106e) and a center portion (left 107b) overlaps the inner edge of the conductive line (106e),
wherein a first portion (right portion) of the protective layer (107a) is disposed between the dam portion (right 107b) and the outer edge of the conductive line (106e) and a second portion (left portion) of protection layer (107a) is disposed between the center portion (left 107b) and the inner edge of the conductive line (106e),
wherein the dam portion (in order to meeting this limitation, the dam portion is right 107b+right 109) comprises a first layer (right 107b), and a third layer (right 109) on the first layer (right 107b), the first layer (right 107b) including a same material as the first planarization layer (left 107b), and the third layer (right 109) including a same material as the pixel defining layer (left 109, FIG. 5).
Kwak is silent regarding an encapsulation layer disposed over the first electrode, the encapsulation layer comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; a second planarization layer disposed between the first planarization layer and the first electrode; wherein the second planarization layers comprise a center portion and a dam portion disposed outside the center portion with a spacing area formed therebetween, wherein the dam portion comprises a second layer on the first layer, the second layer including a same material as the second planarization layer, and wherein the first inorganic layer and the second inorganic layer of the encapsulation layer contact each other over the dam portion and extend to a region outside the dam portion with contacting each other.
Izumi, however, discloses a display device (see Izumi, FIGs. 1A and 4, with FIG. 4 being a cross-sectional view) comprising an encapsulation layer (402+109+110, FIG. 4) disposed over a first electrode (105, ¶ [0030]), the encapsulation layer (402+109+110) comprising a first inorganic layer (402, ¶ [0046]), a second inorganic layer (110, ¶ [0005]), and an organic layer (109, ¶ [0005]) between the first inorganic layer (402) and the second inorganic layer (110, FIG. 4); wherein the first inorganic layer (402) and the second inorganic layer (110) of the encapsulation layer (402+109+110) contact each other over a dam portion (left 104+401, FIG. 4) and extend to a region outside the dam portion (left 104+401) with contacting each other (FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an encapsulation layer disposed over Kwak’s first electrode, the encapsulation layer comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; wherein the first inorganic layer and the second inorganic layer of the encapsulation layer contact each other over the dam portion and extend to a region outside the dam portion with contacting each other, as taught by Izumi, in order to protect the device (Izumi, ¶ [0003]).
Kwak in view of Izumi is silent regarding that the planarization layer comprises two layers. 
Choi, however, discloses a display device (see Choi, FIG. 6) comprising a planarization layer (1014, ¶ [0045]) comprises two layers (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the planarization layer of Kwak in view of Izumi comprising two layers including the first planarization layer and a second planarization layer on top of the first planarization layer, as taught by Choi, in order to protect device as well as flatten the surface. Accordingly, the second planarization layers comprises a center portion and a dam portion disposed outside the center portion with a spacing area formed therebetween, wherein the dam portion comprises a second layer, the second layer including a same material as the second planarization layer.
Note: “contacting” in line 35 is interpreted as “directly contacting.”
 
Regarding claim 25, Kwak in view of Izumi and Choi discloses the display device of claim 23, further comprising a wiring (111+109+108b+108c, FIG. 6, which is an alternative embodiment of FIG. 5) connecting the second electrode (111) and the conductive line (106e), wherein the wiring (111+109+108b+108c) contacts an entire upper surface of the conductive line (106e) not covered by the center portion (left 107b) and the dam portion (right 107b; Kwak, FIG. 6).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2009/0026932 A1, hereinafter, “Kwak”), prior art of record, in view of Izumi et al. (US PG-Pub No.: 2009/0153042 A1, hereinafter, “Izumi”), prior art of record, and Choi et al. (US PG-Pub No.: 2007/0170846 A1, hereinafter, “Choi”, as applied to claim 23 above, and further in view of IM et al. (US PG-Pub No.: 2016/0013436 A1, hereinafter, “IM”).
Regarding claim 24, Kwak in view of Izumi and Choi discloses the display device of claim 23, further comprising an insulating layer (105; Kwak, ¶ [0036]) disposed between the substrate (100) and the protection layer (107a), wherein the insulating layer (105) and the protection layer (107a) contact each other at the inner edge and the outer edge of the conductive line (106e, FIG. 5).
Kwak in view of Izumi and Choi is silent regarding that the insulating layer (105) is made of an inorganic material.
IM, however, discloses a display device (see IM, FIG, 5A), comprising an inorganic insulating interlayer material (215b, ¶ [0214]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the insulating layer of Kwak in view of Izumi and Choi made of an inorganic material, as taught by IM, in order to protect and insulating the device. 

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 13, in particular, the planarization layer further comprising an outer portion disposed outside the dam portion, with a spacing area formed therebetween, wherein the dam portion and the outer portion comprise substantially the same material.

Response to Arguments
14.	Applicant’s arguments with respect to claims 1, 17, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection uses prior art of record with different mapping and combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892